In related custody and visitation proceedings pursuant to Family Court Act article 6, the mother appeals, by permission, from an order of the Family Court, Queens County (Hunt, J.), dated March 20, 2012, which awarded the father temporary unsupervised visitation with the parties’ son Azriel.
Ordered that the order is affirmed, with costs.
The Family Court did not improvidently exercise its discretion in granting the father temporary unsupervised visitation with the parties’ son Azriel. Its determination had a sound and substantial basis in the record (see Matter of Boggio v Boggio, 96 AD3d 834 [2012]; Matter of DeSimone v Delano, 94 AD3d *999759 [2012]; Matter of Crowder v Austin, 90 AD3d 753 [2011]). The Family Court possessed adequate relevant information to enable it to make an informed and provident determination with respect to the best interests of that child and, therefore, an evidentiary hearing was not necessary to render a temporary visitation determination (see Matter of Donovan C., 65 AD3d 1041 [2009]; Bibas v Bibas, 62 AD3d 924 [2009]; McAvoy v Hannigan, 41 AD3d 791 [2007]; Assini v Assini, 11 AD3d 417 [2004]; Matter of Levande v Levande, 10 AD3d 723 [2004]). Florio, J.E, Leventhal, Austin and Roman, JJ., concur.